Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the amendment and remarks filed on 03/27/2020.  In making the below rejections, the examiner has considered and addressed each of the applicants arguments. Claims 1-6 are currently pending and being examined.
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


    PNG
    media_image1.png
    626
    880
    media_image1.png
    Greyscale


Claims 1-3 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Krishnan (USPAP 2013/0239568) in view of Murata (EPA 2666989).
In reference to independent claim 1, Krishnan teaches a supercharger (200, fig 2b) in which a motor (202) including an opening to (gap between 210 and 220) introduce cooling air thereto (para 0013 specifically discloses “the housing 228 includes cooling passages that receive a flow of a cooling fluid, thus enabling the housing 228 to operate as a cooling jacket to the remainder of the motor generator 202”) is attached to an inlet-side end portion of a rotor shaft (204).
Krishnan does not teach a silencer attached to a compressor inlet and a suction air introduction path formed in said silencer such that a main suction air flow flows through an air intake port provided at an outer periphery in a radial direction of the 
Murata, a silencer for a turbocharger teaches,
A silencer (13, fig 6) attached to a compressor inlet (11a, fig 6)
a suction air introduction path formed in said silencer such that a main suction airflow flows through an air intake port provided at an outer periphery in a radial direction of the silencer (suction air flows radially inward thru ports, marked “FRESH AIR” in fig 6 on the outer periphery of silencer 13) toward a connection portion (where 13 meets 11, fig 6) between the silencer and the compressor portion a cooling air intake path (13a to 11a, fig 6) formed in the silencer (13) in which at least an outlet thereof is on a center axis of the rotor shaft (outlet of the silencer 13 is on the center axis of the rotor shaft, fig 6) and an inlet (13a) thereof is provided at an end portion of the silencer in an axial direction of the silencer (the inlet of the silencer 13a is on an axial end portion, see fig 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the silencer of Murata onto the compressor inlet of Krishnan to provide “air (mixed air) having a uniform temperature can be guided to the intake port. Thus, declines in the efficiency and declines in reliability of the turbocharger can be suppressed” para 0012, Murata.

In reference to independent claim 6, Krishnan teaches a supercharger (200, fig 2b) capable of completing the method for cooling a motor (202) of a supercharger in which the motor is attached to an inlet portion of a rotor shaft (204) including a turbine portion and a compressor portion (claim 19 specifically discloses both a compressor and a turbine), the method comprising: cooling the motor by a main suction air flow introduced through an air intake (para 0013 specifically discloses “the housing 228 includes cooling passages that receive a flow of a cooling fluid, thus enabling the housing 228 to operate as a cooling jacket to the remainder of the motor generator 202”).
Krishnan does not teach a silencer mounted on the inlet of a compressor, cooling suction air passing through a cooling air intake path formed in the silencer in which at least an outlet thereof is on a center axis of the rotor shaft and an inlet thereof is provided at an end portion of the silencer in an axial direction of the silencer and a main suction air flow introduced through an air intake port provided at an outer periphery in a radial direction of a silencer.
Murata, a silencer for a turbocharger teaches, a silencer (13, fig 6) mounted on the inlet of a compressor (11a, fig 6) cooling suction air passing through a cooling air intake path formed in the silencer (the intake path coming in thru 13a and ending in the inlet of the compressor 11a, fig 6) in which at least an outlet thereof is on a center axis (outlet of the silencer 13 is on the center axis of the compressor) of the rotor shaft (center of compressor 11) and an inlet (13a) thereof is provided at an end portion of the silencer in an axial direction of the silencer (13a is on an axial end portion, see fig 6) and a main suction air flow introduced through an air intake port provided at an outer periphery in a radial direction of a silencer (suction air flows radially inward thru ports, marked “FRESH AIR” in fig 6 on the outer periphery of silencer 13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the silencer of Addie onto the compressor inlet of Krishnan to provide “air (mixed air) having a uniform temperature can be guided to the intake port. Thus, declines in the efficiency and declines in reliability of the turbocharger can be suppressed” para 0012, Murata.


In reference to dependent claim 2, Krishnan in view of Murata teaches the supercharger of claim 1, Krishnan is silent to the suction air introduction path includes an inclined wall configured to guide the main suction air flow toward a center of the motor.  However Murata, combined above further discloses wherein the suction air introduction path includes an inclined wall (surface 30, fig 6) configured to guide the main suction air flow toward a center of the motor (surface 30 directs the air towards the center of the compressor, after modification the motor then the compressor).
In reference to dependent claim 3, Krishnan in view of Murata teaches the supercharger of claim 1, Krishnan further comprising: a cooling air introduction path which is provided at a silencer-side end the opening portion of the motor and whose diameter is reduced to guide the main suction air flow toward the center of the motor (the diameter of 226 narrows along the flow path to guide air into the gap between the stator 210 and the rotor 208, fig 2b).



Claims 4 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Krishnan (USPAP 2013/0239568) in view of Murata (EPA 2666989) further in view of Wagner (USPAP 2012/0104884).
In reference to dependent claim 4, Krishnan in view of Murata teaches the supercharger of claim 1, Krishnan further teaches the motor includes a cylindrical housing (234, fig 2B), a stator (210) housed in the housing, and a motor rotor (208) including a permanent magnet (220) and connected to an end portion of the rotor shaft (222) to rotate in the stator (210).
Krishnan, and Murata do not teach an inner peripheral surface of a cylindrical housing is provided with one or more recessed grooves, and thermal grease is applied to the inner peripheral surface and the recessed grooves.
Wagner, a similar electric motor with specific design features for enhanced cooling (like the motor in Krishnan) teaches an inner peripheral surface of a cylindrical housing (60) is provided with one or more recessed grooves (figure 8A clearly shows the grooves 820), and thermal grease is applied to the inner peripheral surface and the recessed grooves (para 0032 specifically discloses “The motor casing is preferably in direct thermal contact with the stator 40 (e.g. touching the stator 40), and may include a thermal interface (e.g. thermal paste, thermal grease, etc) that facilitates heat transfer from the stator 40 to the cooling channels 820.”).)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cooling grooves, thermal grease and housing shape used in Wagner into the motor housing/stator of Krishnan in view of Murata to prevent "motor inefficiencies, malfunction, and failures" caused by an excess of heat para 0003; Wagner.
In reference to dependent claim 5, Krishnan in view of Murata, and Wagner teaches the supercharger of claim 4, Krishnan further teaches a heat dissipation fin (236, fig 2B) is provided on an outer wall surface of the cylindrical housing (234).


Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W. NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday, off Friday, 7:30-5 EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
	
/C. W. N./
Examiner, Art Unit 3746

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746